NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12842

    ELMER DONIS & others1    vs. AMERICAN WASTE SERVICES, LLC,
                              & others.2



          Norfolk.     February 13, 2020. - July 21, 2020.

    Present:    Gants, C.J., Lenk, Gaziano, Lowy, Budd, Cypher,
                            & Kafker, JJ.


Massachusetts Wage Act. Labor, Wages, Public works. Public
     Works, Wage determination. Statute, Construction.



     Civil actions commenced in the Superior Court Department on
August 1, 2012, and February 21, 2013.

     After consolidation, a motion for partial summary judgment
as to liability only was heard by Brian A. Davis, J.

     After review by the Appeals Court, the Supreme Judicial
Court granted leave to obtain further appellate review.


     Robert J. Cordy (Annabel Rodriguez also present) for
American Waste Services, LLC, & another.
     Nicole Horberg Decter (Paige W. McKissock also present) for
the plaintiffs.
     The following submitted briefs for amici curiae:

     1 Juan Florian, Melvin Granados, Wilfrido Monterroso, Edgar
Ruiz, Ismael Sabrano, Edvin Sambrano, Enrique Sarceno, Victor
Serrano, and Obdulio Albeno.

     2   Christopher Carney and Michael Galvin.
                                                                   2


     Ben Robbins & Martin J. Newhouse for New England Legal
Foundation.
     Maura Healey, Attorney General, & Karla E. Zarbo, Assistant
Attorney General, for the Attorney General.
     Joseph Michalakes & Hannah Tanabe for Immigrant Worker
Center Collaborative.
     Kevin C. Merritt for Massachusetts Building Trades Council
& another.


    LENK, J.   In this appeal, we further define the remedies

available to aggrieved employees under the Wage Act, G. L.

c. 149, §§ 148, 150, and the Prevailing Wage Act, G. L. c. 149,

§§ 26-27H.   The employee plaintiffs assert that, for a period of

several years, they were paid less than the wages required by

the Prevailing Wage Act.   They brought suit against their

employer, American Waste Services, LLC (AWS), as well as two

officers of AWS, Christopher Carney and Michael Galvin, to

remedy this statutory violation.   A final judgment was granted

to the plaintiffs on their claims under both statutes, on the

ground that by violating the Prevailing Wage Act, the defendants

violated the Wage Act as well.   The defendants appealed,

challenging in part whether the plaintiffs could recover under

the Wage Act for a violation of the Prevailing Wage Act.

    We conclude that the plaintiffs may not do so.    Allowing

the plaintiffs to recover under the Wage Act would provide them

with a duplicative means of recovering for the defendants'

purported failure to pay their employees at rates required only

by the Prevailing Wage Act.   This would render the remedies
                                                                     3


provided by the Prevailing Wage Act meaningless.    Moreover,

under the Wage Act, the plaintiffs may recover directly from the

officer defendants for underpayment of wages, whereas, under the

applicable provision of the Prevailing Wage Act, they may not.

Therefore, to preserve the Legislature's intent in enacting

these separate statutes, the plaintiffs may not avoid the

limitations that the Prevailing Wage Act places on their

recovery by pursuing an otherwise duplicative claim under the

Wage Act.3

     1.   Background.   The essential facts are not contested.

Defendant AWS is a Massachusetts limited liability company

engaged in waste collection, recycling, and disposal.    The

officer defendants, Carney and Galvin, were the managers of AWS;

Carney was its president, and Galvin its vice-president.       The

plaintiffs were employed by AWS as "shakers" on waste disposal

trucks.   They loaded waste into trucks and operated hydraulic

levers to compact the material.

     From 2006 to 2011, AWS had waste disposal contracts with

the towns of Foxborough, Franklin, Medway, and Wrentham; Galvin,

as vice-president of AWS, signed the contracts with these




     3 We acknowledge the amicus briefs submitted by the Attorney
General; the New England Legal Foundation; the Immigrant Worker
Center Collaborative; and the Massachusetts Building Trades
Council and the Foundation for Fair Contracting of
Massachusetts.
                                                                     4


municipalities.   All four of the contracts required compliance

with the prevailing wage laws.   The Department of Labor

Standards issued prevailing wage determinations (PWDs) to

municipalities per budget year, based on wages in collective

bargaining agreements between employers and organized labor

engaged in the waste services industry.     During the period of

the contracts at issue, prevailing wages varied by municipality,

ranging from $18.15 to $24.81 per hour.

     Both Galvin and Carney were responsible for overseeing

services under these municipal contracts.    Galvin paid or

supervised payment, and averred that he complied with the

Prevailing Wage Act for the town of Foxborough.    Despite these

assurances, all of the plaintiffs actually were paid less than

the prevailing wage; they received between sixteen dollars and

seventeen dollars per hour.

     The plaintiffs commenced an action in the Superior Court

against all of the defendants, seeking back wages due to a

failure to pay the shakers on the municipalities' routes the

prevailing wages for the period from 2006 to 2011.4    They argued

that defendants Galvin and Carney, in their roles as managers,

were jointly and severally liable for all damages.    In July of




     4 The plaintiffs also brought claims for unpaid overtime
compensation, breach of contract, unjust enrichment, and quantum
meruit.
                                                                    5


2015, the plaintiffs were granted partial summary judgment.       The

motion judge concluded that the defendants' "chronic

underpayment of the [p]laintiffs constituted a plain violation

of G. L. c. 149, § 27F, as a matter of law," and that the

defendants' failure to pay the plaintiffs at the prescribed wage

rates also constituted a violation of the Wage Act, G. L.

c. 149, § 148.

    Prior to the commencement of a jury trial, the parties

reached a stipulated judgment against the defendants for

violations of the Wage Act and Prevailing Wage Act, and breach

of contract, and the plaintiffs agreed to dismiss with prejudice

the related contract claims.    A final judgment was entered in

2017, and the defendants timely appealed.     In May of 2019, the

Appeals Court affirmed the entry of judgment on the statutory

claims, but reversed judgment on the plaintiffs' breach of

contract claims.   See Donis v. American Waste Servs., LLC, 95
Mass. App. Ct. 317 (2019).     The defendants sought further

appellate review, and we granted their petition, limited to the

question whether the plaintiffs could recover, under the Wage

Act, for the defendants' failure to pay wage rates required by

the Prevailing Wage Act.

    2.   Discussion.   The defendants contend that the motion

judge erred by concluding that the plaintiffs could pursue their

underpayment claims under both the Wage Act and the Prevailing
                                                                      6


Wage Act.    The crux of the defendants' argument is that G. L.

c. 149, § 27F, of the Prevailing Wage Act, provides a

comprehensive scheme for regulating the payment of certain wage

rates to the workers for whom it applies.      They argue that it

therefore precludes the plaintiff workers from pursuing a

duplicative cause of action, including under the Wage Act, G. L.

c. 149, §§ 148, 150, to recover for the underpayment of those

wage rates.

    In response, the plaintiffs maintain that the motion judge

and the Appeals Court rightly concluded that the expansive

language of the Wage Act allows employees to recover under it

when employers fail to pay prevailing wage rates.     Otherwise,

they argue, the remedial purposes of both the Prevailing Wage

Act and Wage Act would be frustrated.

    a.      Standard of review.   "As the case was decided below on

motions for summary judgment on an undisputed record, 'one of

the moving parties is entitled to judgment as a matter of law.'"

Arias-Villano v. Chang & Sons Enters., Inc., 481 Mass. 625, 627

(2019), quoting Massachusetts Insurers Insolvency Fund v.

Berkshire Bank, 475 Mass. 839, 841 (2016).

    Whether the Prevailing Wage Act precludes the plaintiffs

from proceeding under the Wage Act "is a question of statutory

interpretation, and therefore one that we review de novo."

Rosnov v. Molloy, 460 Mass. 474, 476 (2011).      "Where two
                                                                  7


statutes appear to be in conflict, we do not mechanically

determine that the more recent or more specific statute . . .

trumps the other.   Instead, we endeavor to harmonize the two

statutes so that the policies underlying both may be honored."

(Quotations and citations omitted.)   George v. National Water

Main Cleaning Co., 477 Mass. 371, 378 (2017).

    In construing the Wage Act and the Prevailing Wage Act, we

"must ascertain the intent of [each] statute from all its parts

and from the subject matter to which it relates, and must

interpret the statute[s] so as to render the legislation

effective, consonant with sound reason and common sense."

Harvard Crimson, Inc. v. President & Fellows of Harvard College,

445 Mass. 745, 749 (2006).   See Wheatley v. Massachusetts

Insurers Insolvency Fund, 456 Mass. 594, 601 (2010), S.C., 465
Mass. 197 (2013) ("our primary duty in interpreting a statute is

to effectuate the intent of the Legislature in enacting it"

[quotation and citation omitted]).    See also Ropes & Gray LLP v.

Jalbert, 454 Mass. 407, 412–413 (2009).

    b.   Statutory provisions.   General Laws c. 149, § 148, of

the Wage Act requires that "[e]very person having employees in

his [or her] service shall pay . . . each such employee the

wages earned by him [or her]" within a prescribed time period.

"The president and treasurer of a corporation and any officers

or agents having the management of such corporation shall be
                                                                           8


deemed to be the employers of the employees of the corporation

within the meaning of this section." Id.    Certain employees,

such as "employee[s] of a hospital which is supported in part by

contributions from the commonwealth," are expressly exempted

from the coverage of the Wage Act. Id.       Otherwise, the Wage Act

provides that "[n]o person shall by a special contract with an

employee or by any other means exempt himself [or herself] from

[the Wage Act]." Id.

     "Whoever violates this section shall be punished or shall

be subject to a civil citation or order as provided in [G. L.

c. 149, § 27C]."    G. L. c. 149, § 148.     General Laws c. 149,

§ 27C, sets forth criminal penalties for varying levels of

misconduct, and provides that "[a]s an alternative to initiating

criminal proceedings . . . the attorney general may issue a

written warning or a civil citation."      G. L. c. 149,

§ 27C (b) (1).

     In addition to these penalties, a separate section of the

Wage Act, G. L. c. 149, § 150, creates a private right of action

for employees.5    It provides that




     5 "No employee shall be penalized by an employer in any way
as a result of any action on the part of an employee to seek his
or her rights under the wages and hours provisions of this
chapter." G. L. c. 149, § 148A. Should an employer attempt
such retaliation, the employer "shall have violated this section
and shall be punished or shall be subject to a civil citation or
order as provided in [§] 27C." Id.
                                                                      9


     "an employee claiming to be aggrieved by a violation of
     . . . [§] 148 . . . may, [ninety] days after the filing of
     a complaint with the attorney general, or sooner if the
     attorney general assents in writing, and within [three]
     years after the violation, institute and prosecute in his
     own name and on his own behalf, or for himself and for
     others similarly situated, a civil action for injunctive
     relief, for any damages incurred, and for any lost wages
     and other benefits . . . . An employee so aggrieved who
     prevails in such an action shall be awarded treble damages,
     as liquidated damages, for any lost wages and other
     benefits and shall also be awarded the costs of the
     litigation and reasonable attorneys' fees."

     This private right of action expressly applies to

violations of several wage-related statutes.   Notably, neither

§ 27F nor any other section of the Prevailing Wage Act is among

them.    See G. L. c. 149, § 150.

     The Prevailing Wage Act is structured very differently from

the Wage Act.   Rather than provide the same protections to

nearly all workers across the Commonwealth, the Prevailing Wage

Act applies only to workers employed on certain public works

projects.   See G. L. c. 149, §§ 26-27H.   For each kind of

project to which it applies, the Prevailing Wage Act provides a

mechanism for setting and enforcing minimum wage rates.       Under

the section of the Prevailing Wage Act applicable here,6

     "[n]o agreement of lease, rental or other arrangement, and
     no order or requisition under which a truck or any
     automotive or other vehicle or equipment is to be engaged
     in public works by the commonwealth or by a county, city,

     6 The defendants do not contest that shakers like the
plaintiffs operate "equipment" on waste trucks, and thus are
employees within the meaning of G. L. c. 149, § 27F, of the
Prevailing Wage Act when engaged in public works.
                                                                  10


     town or district, shall be entered into or given by any
     public official or public body unless said agreement, order
     or requisition contains a stipulation requiring prescribed
     rates of wages, as determined by the commissioner [of the
     Department of Labor Standards], to be paid to the operators
     of said trucks, vehicles or equipment."

G. L. c. 149, § 27F.   "Whoever pays less than said rates of

wages . . . and whoever accepts for his own use, or for the use

of any other person . . . any part or portion of said wages or

health and welfare funds, shall have violated this section

. . . ." Id.

     As with the Wage Act, whoever violates the Prevailing Wage

Act "shall be punished or shall be subject to a civil citation

or order as provided in [§] 27C." Id.   Unlike § 148 of the Wage

Act, however, § 27F is not one of the statutes to which the

private right of action established in G. L. c. 148, § 150,

applies.   Instead, § 27F of the Prevailing Wage Act provides its

own distinct private right of action.7    See G. L. c. 149, § 27F.

This cause of action carries the same three-year statute of

limitations and entitlement to treble damages and reasonable

attorney's fees as is provided under the Wage Act.    See id.

Section 27F of the Prevailing Wage Act does not, however,

expressly include corporate officers and agents within the

definition of "employer," while the Wage Act does.


     7 The Legislature added a private cause of action to the
Prevailing Wage Act, along with other new provisions, in 1993.
See St. 1993, c. 110, § 177.
                                                                   11


    c.    Purposes of the Wage Act and Prevailing Wage Act.

Although both the Wage Act and Prevailing Wage Act apply to the

payment of wages to employees, they address distinct concerns.

"The purpose of the Wage Act is 'to prevent the unreasonable

detention of wages.'"    Lipsitt v. Plaud, 466 Mass. 240, 245

(2013), quoting Melia v. Zenhire, Inc., 462 Mass. 164, 170

(2012).   To further that end, the Legislature has expanded the

types of employees covered by the Wage Act, see Melia, supra

at 171; extended liability to include corporate officers, see

St. 1932, c. 101, § 1; and, more recently, created the private

right of action under which the plaintiffs seek to recover, see

St. 1993, c. 110, § 182.    We repeatedly have rejected

constructions of the Wage Act that would impose "a limitation

where the statutory language does not require it."    Depianti v.

Jan-Pro Franchising Int'l, Inc., 465 Mass. 607, 621 (2013),

quoting Psy–Ed Corp. v. Klein, 459 Mass. 697, 708 (2011).

    The Prevailing Wage Act serves a more narrow purpose; it

"govern[s] the setting and payment of wages on public works

projects,"    McCarty's Case, 445 Mass. 361, 370 (2005) (Sosman,

J., concurring).   Its primary goal is "to achieve parity between

the wages of workers engaged in public construction projects and

workers in the rest of the construction industry" (citation

omitted).    Mullally v. Waste Mgt. of Mass., Inc., 452 Mass. 526,

532 (2008).   In so doing, the Prevailing Wage Act not only
                                                                    12


protects an employee's interest in receiving a wage commensurate

with his or her labor, it also prevents a contractor from

"offer[ing] its services for less than what is customarily

charged by its competitors for nonpublic works contracts." Id.

at 533.8

     d.     Whether the Prevailing Wage Act and the Wage Act

conflict.    Because the Prevailing Wage Act and the Wage Act

address related, but distinct, concerns, these statutes often

can work in tandem.     Our decision in Fernandes v. Attleboro

Hous. Auth., 470 Mass. 117, 127 (2014), provides a useful

analogue.     There, we held that a housing authority employee

could recover under the Wage Act where his employer failed to

pay him the wage rates required by civil service law. Id.

(interpreting wage requirements under G. L. c. 121B, § 29, and

G. L. c. 149, §§ 148, 150).     By so doing, we rejected the

defendant's argument that the plaintiff's exclusive remedy was

to file a complaint with the Civil Service Commission, as

permitted under G. L. c. 31, §§ 41-45. Id.




     8 As the United States Court of Appeals for the First
Circuit has recognized, the Prevailing Wage Act is analogous to
the Davis-Bacon Act, which sets minimum prevailing wages on
Federal construction projects. See American Steel Erectors,
Inc. v. Local Union No. 7, Int'l Ass'n of Bridge, Structural,
Ornamental & Reinforcing Iron Workers, 536 F.3d 68, 74 n.5 (1st
Cir. 2008) (referring to Prevailing Wage Act as "Little Davis-
Bacon Act"); 40 U.S.C. §§ 3141–3144.
                                                                 13


    In Fernandes, 470 Mass. at 125, "the central thrust of [the

plaintiff's] action was [his employer's] purported violations of

the Wage Act, and not its alleged failure to act with 'just

cause' [in violation of G. L. c. 31, § 41]."   "Although the

Commissioner of Labor and Industries is authorized under G. L.

c. 121B, § 29, to 'determine rates of wages' for each

classification of work performed by laborers for a housing

authority, neither that statutory provision nor G. L. c. 31,

§§ 41–45, address the unlawful withholding of earned wages by an

employer.   It is the Wage Act that speaks to and provides

remedies for such prohibited employer conduct." Id. at 127.

Thus, we concluded that the plaintiff's Wage Act claims

presented a distinct cause of action under which he could

recover without duplicating other statutory remedies available

to him. Id.   Otherwise, the plaintiff would have been entitled

to a statutorily mandated wage rate, but would have had no

recourse by which to recover it.   See G. L. c. 121B, § 29.

    Similarly, while the Prevailing Wage Act establishes what

rates of wages are owed to certain employees, and provides a

private right of action for the failure to pay those rates, it

provides no recourse when an employer withholds the timely

payment of wages, or takes adverse actions against an employee
                                                                   14


seeking to recover those wages.9    As the defendants acknowledge,

under those circumstances, the plaintiffs could pursue claims

under both the Prevailing Wage Act and the Wage Act to remedy

distinct violations.   Each statute would play its own role, and

there would be no conflict between them.

     Here, however, the "central thrust" of the plaintiffs'

action is that the defendants failed to pay them at the rates

required by the Prevailing Wage Act.    They put forward no basis

for their Wage Act claims other than this violation of the

Prevailing Wage Act, which itself already provides its own

remedy.   Permitting a plaintiff to recover under the Wage Act

for a violation of the Prevailing Wage Act would thus render the

private right of action created by the Prevailing Wage Act

utterly unnecessary, thereby violating the canon of statutory

construction against superfluity.    See Monell v. Boston Pads,

LLC, 471 Mass. 566, 576 (2015) ("wherever possible, no provision

of a legislative enactment should be treated as superfluous"

[citation omitted]).




     9 Unlike some statutes, § 27F of the Prevailing Wage does
not state expressly that it is the exclusive remedy for any
improper employer actions related to the payment of prevailing
wages. Compare G. L. c. 149, § 27F, with G. L. c. 152, § 24.
We have recognized, however, that a statutory remedy nonetheless
may be exclusive by implication. See, e.g., Whalen v. Worcester
Elec. Light Co., 307 Mass. 169, 175 (1940) (interpreting G. L.
c. 84, § 15, as exclusive remedy).
                                                                   15


       Had the Legislature intended for violations of the

Prevailing Wage Act to be remedied under the Wage Act, it could

have structured these statutes to reflect that intent.      As noted

supra, the Legislature could have included § 27F or other

sections of the Prevailing Wage Act amongst the statutory

violations punishable under G. L. c. 149, § 150, of the Wage

Act.    Or, the Legislature simply could have omitted a private

cause of action from the Prevailing Wage Act, thus implying that

aggrieved employees would have to look elsewhere for a remedy,

including under the Wage Act.    Instead, the Legislature opted to

create a unique cause of action for violations of § 27F of the

Prevailing Wage Act; we will not adopt unnecessarily a

construction of these statutes that effectively would undo this

legislative decision.

       Moreover, permitting recovery under the Wage Act would

eliminate meaningful limitations on the plaintiffs' ability to

proceed under the Prevailing Wage Act.    While the plaintiffs may

recover directly from certain individuals who are not otherwise

deemed employers under the Wage Act for failure to pay wages in

accordance with that act, under § 27F of the Prevailing Wage

Act, they may not.10



       Section 27F of the Prevailing Wage Act does establish
       10

individual liability for officers and agents, in specific
circumstances, for "whoever accepts for his own use, or for the
use of any other person, as a rebate, gratuity or in any other
                                                                  16


     While the Wage Act expressly provides that certain

corporate officers and agents may be held liable for failing to

pay wages in accordance with that statute, see G. L. c. 149,

§ 148, § 27F of the Prevailing Wage Act does not.     "[T]he

omission of particular language from a statute is deemed

deliberate where the Legislature included [the] omitted language

in related or similar statutes" (citation omitted).

Commonwealth v. Johnson, 482 Mass. 830, 835 (2019).    "If the

Legislature intentionally omits language from a statute, no

court can supply it."   Doe v. Superintendent of Sch. of

Worcester, 421 Mass. 117, 128 (1995).

     Although § 27F of the Prevailing Wage Act states that

"[w]hoever pays less than said rates of wages . . . shall have

violated this section," the term "whoever"11 does not, by itself,

expand liability beyond the employer.   We do not read the broad

phrase "whoever fails to pay" in isolation; rather, we look to

the broader statutory context to discern its meaning.      See



guise, any part or portion of said wages." G. L. c. 149, § 27F.
The plaintiffs do not contend that either of the individual
defendants separately violated this anti-kickback provision. We
do not interpret this provision as applying to circumstances
where the sole claim is that the defendants failed to pay
prevailing wage rates. Doing so would render the cause of
action for a failure to "pay[] less than said rates of wages"
redundant. See id.

     11In general, the term "whoever," like the term "person,"
"includ[es] corporations, societies, associations and
partnerships." G. L. c. 4, § 7.
                                                                       17


LeClair v. Norwell, 430 Mass. 328, 333 (1999).       The same phrase

describing liability -- "whoever fails to pay" -- also appears

in another section of the Prevailing Wage Act.       See G. L.

c. 149, § 27.   As under the Wage Act, this section of the

Prevailing Wage Act was amended expressly to include certain

corporate officers and agents within the definition of

"employer."   See St. 1998, c. 236, § 6.   If the preexisting term

"whoever" already encompassed these corporate officers and

agents, then this amendment to G. L. c. 149, § 27, would be mere

surplusage.   See City Elec. Supply Co. v. Arch Ins. Co., 481
Mass. 784, 790 (2019) ("[T]he canon against surplusage is

strongest when," as here, "an interpretation would render

superfluous another part of the same statutory scheme" [citation

omitted]).

    Further, the legislative history of § 27F of the Prevailing

Wage Act reflects that omitting nonemployer personal liability

was a deliberate choice on the part of the Legislature.       As

noted supra, the Legislature amended G. L. c. 149, § 27, in 1998

to redefine the term "employer" expressly to include certain

officers and agents.   See St. 1998, c. 236, § 6.      This new

definition applied to several sections of the Wage Act,

including provisions regarding employees working on public

construction works.    See G. L. c. 149, §§ 26-27.    Notably,

however, this new definition did not extend to § 27F, and
                                                                     18


employees operating trucks and related equipment on public works

projects.    See St. 1998, c. 236, § 6 (expanding definition of

"employer" under G. L. c. 149, §§ 26-27B, of Prevailing Wage

Act).     In a different section of that act, the Legislature made

other amendments to § 27F, but left the definition of "employer"

untouched.    See St. 1998, c. 236, § 8.   The Legislature was

cognizant of the provisions of § 27F, and readily could have

extended the broader definition of "employer" to it, but

apparently chose not to do so.12




     12The background of the 1998 amendments sheds some light on
the reasons why the Legislature might have made corporate
officers and agents liable for violations of some sections of
the Prevailing Wage Act, but not others. These amendments
occurred while the Central Artery/Tunnel construction project
(the so-called "Big Dig") was underway, at a time when the
"enforcement of prevailing wage laws [was] a problem on some Big
Dig contracts." It's obvious who's man of the House, Boston
Globe, Apr. 22, 1998. Indeed, that year, the Attorney General's
office created a special "Big Dig" "enforcement team" to combat
perceived ongoing violations of the Prevailing Wage Act and
other labor laws. Yearly Report of the Office of the Attorney
General, at 19 (1998). In the face of these problems, the
Attorney General and leaders of major labor unions, including
the AFL-CIO and Massachusetts Builder Trades Council jointly
authored a bill that became St. 1998, c. 236. See 1998 Senate
Doc. No. 25. This bill created officer and agent liability
under the sections of the Prevailing Wage Act that deal with the
construction of public works like the "Big Dig," thus granting
the Attorney General greater enforcement powers and offering new
protections to workers, including union members, employed on
such projects. Given this historical context, it is not
surprising that the Legislature opted not to do the same for
provisions of the Prevailing Wage Act that are unrelated to
construction projects, such as G. L. c. 149, § 27F.
                                                                  19


    Accordingly, allowing the plaintiffs to proceed against the

individual defendants under a Wage Act claim, where they could

not under the Prevailing Wage Act, would vitiate the

Legislature's decision to create different scopes of liability

for those who are not employers under these statutes.

    e.   Whether the Prevailing Wage Act precludes the

plaintiffs' Wage Act claims.   Whereas the Prevailing Wage Act

and the Wage Act provide conflicting mechanisms to recover the

same underpayment of wages, we must consider whether the

plaintiffs nonetheless may proceed under both.    Our prior

precedents dictate that, in this instance, the plaintiffs may

recover solely under the Prevailing Wage Act.

    When analyzing the statutory scheme of the Prevailing Wage

Act, we have noted that claims under it present a situation

"where an employee would have no recognized cause of action but

for the statutes' imposition of obligations on employers."

Lipsitt, 466 Mass. at 247 n.11.    Indeed, some Federal courts

have concluded that, because the Prevailing Wage Act is

"seemingly intended to cover the whole subject to which it

relates, including a remedy for its infraction, other provisions

of the common law, including such as are remedial in nature, are

thereby superseded."   O'Leary v. New Hampshire Boring, Inc., 323
F.R.D. 122, 127 (D. Mass. 2018).   See George v. National Water
                                                                    20


Main Cleaning Co., 286 F.R.D. 168, 187–188 (D. Mass. 2012)

(accord).

       We have recognized that "a plaintiff should not be allowed

to circumvent procedural or other requirements imposed by a

particular statute by pleading a common-law cause of action that

asserts a right created under that statute and not previously

recognized at common law."    Lipsitt, 466 Mass. at 247 n.11 &

249.    See Huff v. Holyoke, 386 Mass. 582, 585 (1982) ("An

elaborate and comprehensive statutory system has been

established fully and completely dealing with the subject

matter . . . .   It was intended to be an exclusive remedy.   The

legislative intent cannot be thwarted by calling the defect a

nuisance . . . [and] seeking to recover damages far in excess of

those fixed by the statute").    Here, the plaintiffs seek to do

this very thing, but by pursuing a claim under another statute

rather than pursuing a common-law cause of action.    We see no

reason why a plaintiff should be able to evade procedural

limitations that the Legislature has adopted, simply by stating

a duplicative statutory claim.

       Our interpretation of the Wage Act and the overtime pay

provisions of G. L. c. 151, § 1A, in Crocker v. Townsend Oil

Co., 464 Mass. 1 (2012), further suggests that these plaintiffs

may not proceed under the Wage Act.    There, we addressed whether

the plaintiffs could recover for their employer's failure timely
                                                                   21


to pay wages, including statutorily mandated overtime payments,

under the Wage Act.    Although the overtime pay provision of

G. L. c. 151, § 1A, establishes its own private right of action,

the shorter two-year limitations period in that statute had

lapsed.   Crocker, supra at 6-7.    We concluded that the

plaintiffs nonetheless could "recover" under the Wage Act

"compensation earned for the hours they worked, including the

overtime hours they worked but for which they were not paid"

(emphasis added). Id. at 3.   The plaintiffs were limited,

however, to recovering those unpaid wages at the ordinary rates

provided by the Wage Act, and not the overtime premiums

established by G. L. c. 151, § 1A.     This limitation struck "a

balance between the Legislature's intent behind the Wage Act

that employees receive timely payment of wages" and "the

Legislature's intent to draw a nominal distinction between

overtime wages and regular wages by establishing different

statute of limitations periods."     Crocker, supra at 7.

    Following Crocker, we hold that the plaintiffs may not

recover under the Wage Act, where their only contention is that

the defendants failed to pay the wage rates mandated by the

Prevailing Wage Act.     If, as in Crocker, the plaintiffs had

argued that the defendants did not pay them for the hours they

had worked, the plaintiffs' Wage Act claims would represent a

distinct cause of action under which they could seek recovery.
                                                                  22


Where, however, the sole basis for their claim is a violation of

the Prevailing Wage Act, the plaintiffs may not restate their

claims under the Wage Act to evade the limitations of the

Prevailing Wage Act on the scope of potentially liable

defendants.   This determination strikes the proper balance

between achieving the remedial purposes underlying these

statutes, while respecting the Legislature's expressed intent to

create distinctions between them.

    f.   Whether precluding the plaintiffs' Wage Act claims

frustrates the purpose of these statutes.   The plaintiffs

maintain that denying them recovery under both the Wage Act and

the Prevailing Wage Act will bar them from recovering the full

measure of the wages that they are owed.    They assert that if

they cannot proceed against the officer defendants, the

protections of the Prevailing Wage Act could be evaded through

misuse of the corporate or limited liability company form.

    Specifically, the plaintiffs argue that defendants would

have incentives to set up limited liability companies and

ordinary corporations as nominal employers, but intentionally

leave those entities with little in the way of assets.    Then, in

the event that a Prevailing Wage Act claim were brought against

such an entity, the undercapitalized employer entities would be

incapable of paying any recovery, and the responsible

individuals would pay nothing.
                                                                   23


     While we are mindful that foreclosing the plaintiffs'

claims under the Wage Act theoretically could have an impact on

their ability to recover, it is not clear that requiring the

plaintiffs to proceed solely under the Prevailing Wage Act would

produce a different recovery in most cases.   Under several

sections of the Prevailing Wage Act, plaintiffs are able to

recover against officers and agents to the same extent as they

would under the Wage Act.   See G. L. c. 149, § 27.   For those

plaintiffs, the inability to proceed under the Wage Act for a

violation of the Prevailing Wage Act would have no impact on

their recovery at all.

     Even in cases under § 27F of the Prevailing Wage Act, where

plaintiffs are limited to recovering against their employer,

plaintiffs have tools at their disposal to facilitate that

recovery.   The plaintiffs in this case, for example, sought and

received both an order of attachment, and a preliminary

injunction and an accounting, against their employer, AWS.

Further, if corporate officers and agents abuse the corporate

registration process in an attempt to avoid paying damages under

the Prevailing Wage Act, plaintiffs may be able to pursue

recovery against those officers and agents through piercing the

corporate veil.13   See Lipsitt, 466 Mass. at 253–254 (Wage Act


     13"The doctrine of corporate disregard is an equitable tool
that authorizes courts, in rare situations, to ignore corporate
                                                                     24


claim against individual defendant should not have been

dismissed where complaint plausibly pleaded basis for veil

piercing).

    In any event, we will not override the will of the

Legislature by reading into these statutes additional

protections for employees that their authors did not choose to

provide.   See Commissioner of Correction v. Superior Court Dep't

of the Trial Court for the County of Worcester, 446 Mass. 123,

126 (2006) ("We do not read into the statute a provision which

the Legislature did not see fit to put there, nor add words that

the Legislature had an option to, but chose not to include").

To the extent that more expansive liability might be desirable

as a matter of public policy, that argument is best addressed to

the Legislature.

    3.     Conclusion.   The order allowing the plaintiffs' motion

for partial summary judgment is reversed.

                                     So ordered.




formalities, where such disregard is necessary to provide a
meaningful remedy for injuries and to avoid injustice . . . [or]
to carry out legislative intent and to avoid evasion of
statutes" (citation omitted). Attorney Gen. v. M.C.K., Inc.,
432 Mass. 546, 555 (2000).